Exhibit 10.1

 

FIRST AMENDMENT AGREEMENT

 

This FIRST AMENDMENT AGREEMENT (this “Amendment”) is made as of the 25th day of
October, 2013 among:

 

(a)                                 IGNITE RESTAURANT GROUP, INC., a Delaware
corporation (the “Borrower”);

 

(b)                                 the Lenders, as defined in the Credit
Agreement, as hereinafter defined;

 

(c)                                  KEYBANK NATIONAL ASSOCIATION, a national
banking association, as joint lead arranger, joint book runner and
administrative agent for the Lenders under this Agreement (the “Administrative
Agent”);

 

(d)                                 MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as joint lead arranger and joint book runner;

 

(e)                                  BANK OF AMERICA, N.A., a national banking
association, as syndication agent;

 

(f)                                   WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as co-documentation agent; and

 

(g)                                  CADENCE BANK, N.A., a national banking
association, as co-documentation agent.

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Amended and Restated Credit and Security Agreement, dated as of
April 9, 2013, that provides, among other things, for loans and letters of
credit aggregating One Hundred Fifty Million Dollars ($150,000,000), all upon
certain terms and conditions (as the same may from time to time be amended,
restated or otherwise modified, the “Credit Agreement”);

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to amend
the Credit Agreement to modify certain provisions thereof;

 

WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and

 

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Borrower, the Administrative Agent and the
Lenders agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Amendment to Definitions in the Credit
Agreement.  Section 1.1 of the Credit Agreement is hereby amended to delete the
definitions of “Applicable Commitment Fee Rate”, “Applicable Margin”,
“Consolidated Rent Expense” and “Pro Forma Consolidated EBITDA” therefrom and to
insert in place thereof, respectively, the following:

 

“Applicable Commitment Fee Rate” means:

 

(a)                                 for the period from the First Amendment
Effective Date through the last day of the month in which the Compliance
Certificate for the Quarterly Reporting Period ending September 30, 2013 is
delivered to the Administrative Agent, fifty (50.00) basis points; and

 

(b)                                 commencing with the Consolidated financial
statements of the Borrower for the Quarterly Reporting Period ending
September 30, 2013, the number of basis points set forth in the following
matrix, based upon the result of the computation of the Leverage Ratio as set
forth in the Compliance Certificate for such fiscal period, shall be used to
establish the number of basis points that will go into effect on the first day
of the month following the delivery of such Compliance Certificate and,
thereafter, as set forth in each successive Compliance Certificate, as provided
below:

 

Leverage Ratio

 

Applicable Commitment Fee
Rate

Greater than 4.50 to 1.00

 

50.00 basis points

Greater than 4.00 to 1.00 but less than or equal to 4.50 to 1.00

 

40.00 basis points

Greater than 3.50 to 1.00 but less than or equal to 4.00 to 1.00

 

35.00 basis points

Less than or equal to 3.50 to 1.00

 

30.00 basis points

 

After the first day of the month following the delivery to the Administrative
Agent of the Compliance Certificate for the Quarterly Reporting Period ending
September 30, 2013, changes to the Applicable Commitment Fee Rate shall be
effective on the first day of each calendar month following the date upon which
the Administrative Agent should have received, pursuant to
Section 5.3(c) hereof, the Compliance Certificate.  The above pricing matrix
does not modify or waive, in any respect, the requirements of Section 5.7
hereof, the rights of the Administrative Agent and the Lenders to charge the
Default Rate, or the rights and remedies of the Administrative Agent and the
Lenders pursuant to Articles VIII and IX hereof.  Notwithstanding anything
herein to the contrary, (i) during any period when the Borrower shall have
failed to timely deliver the Consolidated financial statements pursuant to
Section 5.3(a) or (b) hereof, or the Compliance Certificate pursuant to
Section 5.3(c) hereof, until such time as the appropriate Consolidated financial
statements and Compliance Certificate are delivered, the Applicable Commitment
Fee Rate shall be the highest rate per annum indicated in the above pricing grid
regardless of the Leverage Ratio at such time, and (ii) in the event that any
financial information or certification provided to the Administrative Agent in
the

 

2

--------------------------------------------------------------------------------


 

Compliance Certificate is shown to be inaccurate (regardless of whether this
Agreement or the Commitment is in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Commitment Fee Rate for any period (an “Applicable Commitment Fee
Period”) than the Applicable Commitment Fee Rate applied for such Applicable
Commitment Fee Period, then (A) the Borrower shall immediately deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Commitment Fee Period, (B) the Applicable Commitment Fee Rate shall be
determined based on such corrected Compliance Certificate, and (C) the Borrower
shall immediately pay to the Administrative Agent the accrued additional fees
owing as a result of such increased Applicable Commitment Fee Rate for such
Applicable Commitment Fee Period.

 

“Applicable Margin” means:

 

(a)                                 for the period from the First Amendment
Effective Date through the last day of the month in which the Compliance
Certificate for the Quarterly Reporting Period ending September 30, 2013 is
delivered to the Administrative Agent, four hundred fifty (450.00) basis points
for Eurodollar Loans and three hundred fifty (350.00) basis points for Base Rate
Loans; and

 

(b)                                 commencing with the Consolidated financial
statements of the Borrower for the Quarterly Reporting Period ending
September 30, 2013, the number of basis points (depending upon whether Loans are
Eurodollar Loans or Base Rate Loans) set forth in the following matrix, based
upon the result of the computation of the Leverage Ratio as set forth in the
Compliance Certificate for such fiscal period, shall be used to establish the
number of basis points that will go into effect on the first day of the month
following the delivery of such Compliance Certificate and, thereafter, as set
forth in each successive Compliance Certificate, as provided below:

 

Leverage Ratio

 

Applicable Basis Points for
Eurodollar Loans

 

Applicable Basis
Points for
Base Rate Loans

 

Greater than 5.50 to 1.00

 

450.00

 

350.00

 

Greater than 5.00 to 1.00 but less than or equal to 5.50 to 1.00

 

425.00

 

325.00

 

Greater than 4.50 to 1.00 but less than or equal to 5.00 to 1.00

 

350.00

 

250.00

 

Greater than 4.00 to 1.00 but less than or equal to 4.50 to 1.00

 

275.00

 

175.00

 

Greater than 3.50 to 1.00 but less than or equal to 4.00 to 1.00

 

225.00

 

125.00

 

Less than or equal to 3.50 to 1.00

 

175.00

 

75.00

 

 

3

--------------------------------------------------------------------------------


 

After the first day of the month following the delivery to the Administrative
Agent of the Compliance Certificate for the Quarterly Reporting Period ending
September 30, 2013, changes to the Applicable Margin shall be effective on the
first day of each calendar month following the date upon which the
Administrative Agent should have received, pursuant to Section 5.3(c) hereof,
the Compliance Certificate.  The above pricing matrix does not modify or waive,
in any respect, the requirements of Section 5.7 hereof, the rights of the
Administrative Agent and the Lenders to charge the Default Rate, or the rights
and remedies of the Administrative Agent and the Lenders pursuant to Articles
VIII and IX hereof.  Notwithstanding anything herein to the contrary, (i) during
any period when the Borrower shall have failed to timely deliver the
Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof, or
the Compliance Certificate pursuant to Section 5.3(c) hereof, until such time as
the appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Margin shall be the highest rate per annum indicated
in the above pricing grid for Loans of that type, regardless of the Leverage
Ratio at such time, and (ii) in the event that any financial information or
certification provided to the Administrative Agent in the Compliance Certificate
is shown to be inaccurate (regardless of whether this Agreement or the
Commitment is in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin applied for such Applicable Margin Period, then (A) the
Borrower shall immediately deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Margin Period, (B) the Applicable
Margin shall be determined based on such corrected Compliance Certificate, and
(C) the Borrower shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Margin Period.

 

“Consolidated Rent Expense” means, for any period, the rent expense (excluding
cash payments made with respect to common-area maintenance and property taxes)
of the Borrower paid in cash for such period, as determined on a Consolidated
basis; provided that, to the extent that during such period any Credit Party
shall have consummated an Acquisition permitted hereunder, or any sale, transfer
or other disposition of any Person, business, property or assets, Consolidated
Rent Expense shall be calculated on a pro forma basis with respect to such
Person, business, property or assets so acquired or disposed of in accordance
with the definition of Pro Forma Consolidated Rent Expense.

 

“Pro Forma Consolidated EBITDA” means, with respect to any target of an
Acquisition or disposition, Consolidated EBITDA for such target for the most
recently completed four consecutive Quarterly Reporting Periods (or other
appropriate annual period determined by the Administrative Agent and Borrower)
preceding the acquisition or disposition thereof, calculated on the same basis
as set forth for Consolidated EBITDA, and adjusted as determined by the Borrower
in good faith and on a factually supportable basis to reflect operating expense
reductions and other operating improvements or cost synergies reasonably
expected to result from such Acquisition or disposition, calculated on a basis
consistent with GAAP and satisfactory to the Required Lenders; provided that,
with respect to Acquisitions, such adjustments shall only be

 

4

--------------------------------------------------------------------------------


 

permitted to be made for the Quarterly Reporting Periods ending in 2013 and the
aggregate amount of all such adjustments for all Companies with respect to
Acquisitions shall be (a) Seven Million Seven Hundred Sixty-Five Thousand Eight
Hundred Ninety-Three Dollars ($7,765,893) for the four consecutive Quarterly
Reporting Periods ending September 30, 2013, (b) Six Million Two Hundred
Eighty-Four Thousand One Hundred Sixty-Nine Dollars ($6,284,169) for the four
consecutive Quarterly Reporting Periods ending December 30, 2013, (c) Four
Million One Hundred Fifty Thousand Three Hundred Twenty Dollars ($4,150,320) for
the four consecutive Quarterly Reporting Periods ending March 31, 2014, (d) Two
Million Forty-Seven Thousand Eight Hundred Eighty-Four Dollars ($2,047,884) for
the four consecutive Quarterly Reporting Periods ending June 30, 2014, and
(e) Six Hundred Fifty-Two Thousand One Hundred Twenty-Five Dollars ($652,125)
for the four consecutive Quarterly Reporting Periods ending September 29, 2014. 
With respect to any Acquisition consummated during such period, Pro Forma
Consolidated EBITDA allocated to each month prior to the acquisition thereof
included in the trailing four consecutive Quarterly Reporting Periods for which
Consolidated EBITDA is being calculated shall be added to Consolidated EBITDA,
and with respect to any disposition consummated within the period in question,
Consolidated EBITDA attributable to the Subsidiary, profit centers, or other
asset which is the subject of such disposition, from the beginning of such
period until the date of consummation of such disposition, shall be subtracted
from Consolidated EBITDA.

 

2.                                      Amendment to Definition of “Consolidated
EBITDA”.  The definition of “Consolidated EBITDA” is hereby amended to delete
the last sentence therefrom and to insert in place thereof the following:

 

To the extent that during such period any Credit Party shall have consummated an
Acquisition permitted hereunder, or any sale, transfer or other disposition of
any Person, business, property or assets, Consolidated EBITDA shall be
calculated on a pro forma basis with respect to such Person, business, property
or assets so acquired or disposed of in accordance with the definition of Pro
Forma Consolidated EBITDA.

 

3.                                      Additions to Definitions in the Credit
Agreement.  Section 1.1 of the Credit Agreement is hereby amended to add the
following new definitions thereto:

 

“First Amendment Effective Date” means October 25, 2013.

 

“Pro Forma Consolidated Rent Expense” means, with respect to any target of an
Acquisition or disposition, Consolidated Rent Expense for such target for the
most recently completed four consecutive Quarterly Reporting Periods (or other
appropriate annual period determined by the Administrative Agent and Borrower)
preceding the acquisition or disposition thereof.  With respect to any
Acquisition consummated during such period, Pro Forma Consolidated Rent Expense
allocated to each month prior to the acquisition thereof included in the
trailing four consecutive Quarterly Reporting Periods for which Consolidated
Rent Expense is being calculated shall be added to Consolidated Rent Expense,
and with respect to any disposition consummated within the period in question,
Consolidated Rent Expense attributable to the Subsidiary, profit centers, or

 

5

--------------------------------------------------------------------------------


 

other asset which is the subject of such disposition, from the beginning of such
period until the date of consummation of such disposition, shall be subtracted
from Consolidated Rent Expense.

 

4.                                      Amendment to Mandatory Prepayments
Provisions.  Section 2.12 of the Credit Agreement is hereby amended to delete
subsection (c)(ii) therefrom and to insert in place thereof the following:

 

(ii)                                  Sale of Assets.  Upon the sale or other
disposition of any assets by a Company (permitted pursuant to Section 5.12
hereof) to any Person other than to another Company or in the ordinary course of
business, and, to the extent the proceeds of such sale or other disposition are
in excess of Five Hundred Thousand Dollars ($500,000) during any fiscal year of
the Borrower and are not to be reinvested (or are not designated pursuant to
contract or written agreement to be reinvested) in fixed assets or other similar
assets within two hundred seventy (270) days of such sale or other disposition,
the Borrower shall make a Mandatory Prepayment, on the date of such sale or
other disposition, in an amount equal to one hundred percent (100%) of the cash
proceeds of such disposition net of amounts required to pay taxes and reasonable
costs applicable to such sale or disposition; provided that, notwithstanding
anything in this subpart (ii) to the contrary, if the aggregate fair market
value of all assets sold or disposed of by the Companies, together, shall exceed
the basket limitations set forth Section 5.12(f)(iii) hereof (any such amount in
excess of such basket limitations to be referred to herein as the “Excess
Proceeds”), the Borrower shall (with no reinvestment rights or minimum threshold
with respect thereto) make a Mandatory Prepayment, on the date of such sale or
other disposition, in an amount equal to (A) one hundred percent (100%) of the
cash Excess Proceeds of such sale or disposition net of amounts required to pay
taxes and reasonable costs applicable to such sale or disposition if, either
prior to and after giving pro forma effect to such sale or disposition, the
Leverage Ratio is greater than 4.75 to 1.00, or (B) fifty percent (50%) of the
cash Excess Proceeds of such sale or disposition net of amounts required to pay
taxes and reasonable costs applicable to such sale or disposition if, both prior
to and after giving pro forma effect to such sale or disposition, the Leverage
Ratio is less than or equal to 4.75 to 1.00.

 

5.                                      Amendment to Financial Covenants. 
Section 5.7 of the Credit Agreement is hereby amended to delete subsections
(a) and (b) therefrom and to insert in place thereof, respectively, the
following:

 

(a)                                 Leverage Ratio.  The Borrower shall not
suffer or permit the Leverage Ratio to exceed (i) 6.25 to 1.00 on the First
Amendment Effective Date through June 29, 2014, (ii) 6.00 to 1.00 on June 30,
2014 through March 29, 2015, (iii) 5.75 to 1.00 on March 30, 2015 through
September 27, 2015, (iv) 5.50 to 1.00 on September 28, 2015 through March 27,
2016, (v) 5.25 to 1.00 on March 28, 2016 through June 26, 2016, (vi) 5.00 to
1.00 on June 27, 2016 through September 25, 2016, and (vii) 4.75 to 1.00 on
September 26, 2016 and thereafter.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Fixed Charge Coverage Ratio.  The Borrower
shall not suffer or permit the Fixed Charge Coverage Ratio to be less than
(i) 1.25 to 1.00 on the First Amendment Effective Date through September 28,
2014, (ii) 1.30 to 1.00 on September 29, 2014 through March 29, 2015, (iii) 1.35
to 1.00 on March 30, 2015 through September 27, 2015, (iv) 1.40 to 1.00 on
September 28, 2015 through March 27, 2016, (v) 1.45 to 1.00 on March 28, 2016
through September 25, 2016, and (vi) 1.50 to 1.00 on September 26, 2016 and
thereafter.

 

6.                                      Amendment to Merger and Sale of Assets
Covenant Provisions.  Section 5.12 of the Credit Agreement is hereby amended to
delete subsection (f) therefrom and to insert in place thereof the following:

 

(f)                                   a Company may sell or dispose of its
assets (not otherwise permitted hereunder ) for fair market value so long as
(i) at the time of any sale or disposition, no Event of Default shall exist or
shall result from such sale or disposition, (ii) not less than seventy-five
percent (75%) of the aggregate sales price from such sale or disposition shall
be paid in cash, (iii) the aggregate fair market value of all assets so sold by
the Companies, together, shall not exceed (A) Fifteen Million Dollars
($15,000,000) per fiscal year of the Borrower, and (B) Thirty Million Dollars
($30,000,000) in the aggregate during the Commitment Period, and (iv) after
giving effect to such sale or disposition, the Companies are in compliance on a
pro forma basis with the covenants set forth in Section 5.7 hereof, recomputed
for the most recent Quarterly Reporting Period for which financial statements
have been delivered pursuant to Section 5.3 hereof; provided that,
notwithstanding anything in this subsection (f) to the contrary, a Company may
sell or dispose of its assets in excess of the basket limitations set forth in
subpart (iii) above, so long as both before and immediately after giving effect
to such sale or disposition, (1) each of the conditions set forth in subparts
(i), (ii) and (iv) above are satisfied, and (2) the Borrower shall have
demonstrated, on a pro forma basis after giving effect to such sale or
disposition and any prepayment of the Loans by the Borrower with the proceeds of
such sale or disposition, that the Leverage Ratio is less than or equal to the
Leverage Ratio in effect immediately prior to such sale or disposition.

 

7.                                      Amendment to Real Property Lease
Obligations Covenant Provisions.  Article V of the Credit Agreement is hereby
amended to delete Section 5.20 therefrom and to insert in place thereof the
following:

 

Section 5.20.  Real Property Lease Obligations.  The Companies shall not enter
into any new lease obligations as lessee, on and after the Closing Date (a) for
the rental or hire of real property in connection with any Sale/Leaseback
Transaction, or (b) for the rental or hire of other real property of any kind
under leases or agreements to lease having an original term of one year or more;
if, in each case, the Leverage Ratio shall be greater than (i) 5.75 to 1.00 on
the First Amendment Effective Date through September 28, 2014, (ii) 5.50 to 1.00
on September 29, 2014 through September 27, 2015, (iii) 5.25 to 1.00 on
September 28, 2015 through March 27, 2016, (iv) 5.00 to 1.00 on March 28, 2016
through June 26, 2016, (v) 4.75 to 1.00 on June 27, 2016 through September 25,
2016, and (vi) 4.50 to 1.00 on September 26, 2016 and thereafter.

 

7

--------------------------------------------------------------------------------


 

8.                                      Closing Deliveries.  Concurrently with
the execution of this Amendment, the Borrower shall:

 

(a)                                 pay an amendment fee to the Administrative
Agent, for the pro-rata benefit of the Lenders, in an amount equal to thirty
(30.00) basis points multiplied by the Total Commitment Amount;

 

(b)                                 cause each Guarantor of Payment to execute
the attached Guarantor Acknowledgment and Agreement; and

 

(c)                                  pay all reasonable legal fees and
out-of-pocket expenses of the Administrative Agent in connection with this
Amendment and any other Loan Documents.

 

9.                                      Representations and Warranties.  The
Borrower hereby represents and warrants  to the Administrative Agent and the
Lenders that (a) the Borrower has the legal power and authority to execute and
deliver this Amendment; (b) the officers executing this Amendment have been duly
authorized to execute and deliver the same and bind the Borrower with respect to
the provisions hereof; (c) the execution and delivery hereof by the Borrower and
the performance and observance by the Borrower of the provisions hereof do not
violate or conflict with the Organizational Documents of the Borrower or any law
applicable to the Borrower or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against the Borrower; (d) no Default or Event of Default
exists, nor will any occur immediately after the execution and delivery of this
Amendment or by the performance or observance of any provision hereof; (e) each
of the representations and warranties contained in the Loan Documents is true
and correct in all material respects as of the First Amendment Effective Date as
if made on the First Amendment Effective Date, except to the extent that any
such representation or warranty expressly states that it relates to an earlier
date (in which case such representation or warranty is true and correct in all
material respects as of such earlier date); (f) the Borrower is not aware of any
claim or offset against, or defense or counterclaim to, the Borrower’s
obligations or liabilities under the Credit Agreement or any other Related
Writing; and (g) this Amendment constitutes a valid and binding obligation of
the Borrower in every respect, enforceable in accordance with its terms.

 

10.                               Waiver and Release.  The Borrower, by signing
below, hereby waives and releases the Administrative Agent, and each of the
Lenders, and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries, from any and all claims, offsets, defenses and
counterclaims, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.

 

11.                               References to Credit Agreement and
Ratification.  Each reference to the Credit Agreement that is made in the Credit
Agreement or any other Related Writing shall hereafter be construed as a
reference to the Credit Agreement as amended hereby.  Except as otherwise
specifically provided herein, all terms and provisions of the Credit Agreement
are confirmed and

 

8

--------------------------------------------------------------------------------


 

ratified and shall remain in full force and effect and be unaffected hereby.
This Amendment is a Loan Document.

 

12.                               Counterparts.  This Amendment may be executed
in any number of counterparts, by different parties hereto in separate
counterparts and by facsimile or other electronic signature, each of which, when
so executed and delivered, shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.

 

13.                               Headings.  The headings, captions and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.

 

14.                               Severability.  Any provision of this Amendment
that shall be prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

15.                               Governing Law.  The rights and obligations of
all parties hereto shall be governed by the laws of the State of New York,
without regard to principles of conflicts of laws.

 

[Remainder of page intentionally left blank.]

 

9

--------------------------------------------------------------------------------


 

JURY TRIAL WAIVER.  THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, TO
THE EXTENT PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

 

 

IGNITE RESTAURANT GROUP, INC.

 

 

 

By:

/s/ Edward W. Engel

 

 

Edward W. Engel

 

 

Senior Vice President and General Counsel

 

 

 

KEYBANK NATIONAL ASSOCIATION
as the Administrative Agent and as a Lender

 

 

 

By:

/s/ Marianne T. Meil

 

 

Marianne T. Meil

 

 

Senior Vice President

 

Signature Page 1 of 6 to

First Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.
as Syndication Agent and as a Lender

 

 

 

By:

/s/ John H. Schmidt

 

Name:

John H. Schmidt

 

Title:

Senior Vice President

 

Signature Page 2 of 6 to

First Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Documentation Agent and as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page 3 of 6 to

First Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

CADENCE BANK, N.A.
as Co-Documentation Agent and as a Lender

 

 

 

By:

/s/ Charles M. Joye III

 

Name:

Charles M. Joye III

 

Title:

Vice President

 

Signature Page 4 of 6 to

First Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK

 

 

 

By:

/s/ Jake Nash

 

Name:

Jake Nash

 

Title:

Managing Director

 

Signature Page 5 of 6 to

First Amendment Agreement

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK

 

 

 

By:

/s/ Brian Anderson

 

Name:

Brian Anderson

 

Title:

Vice President

 

Signature Page 6 of 6 to

First Amendment Agreement

 

--------------------------------------------------------------------------------


 

GUARANTOR ACKNOWLEDGMENT AND AGREEMENT

 

The undersigned consent and agree to and acknowledge the terms of the foregoing
First Amendment Agreement dated as of October       , 2013.  The undersigned
further agree that the obligations of the undersigned pursuant to the Guaranty
of Payment executed by the undersigned are hereby ratified and shall remain in
full force and effect and be unaffected hereby.

 

The undersigned hereby waive and release the Administrative Agent and the
Lenders and their respective directors, officers, employees, attorneys,
affiliates and subsidiaries from any and all claims, offsets, defenses and
counterclaims of any kind or nature, absolute and contingent, of which the
undersigned are aware or should be aware, such waiver and release being with
full knowledge and understanding of the circumstances and effect thereof and
after having consulted legal counsel with respect thereto.

 

JURY TRIAL WAIVER.  THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE
AGENT, THE LENDERS AND THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

 

CRAB ADDISON, INC.
JOE’S CRAB SHACK — ALABAMA PRIVATE CLUB, INC.
JOE’S CRAB SHACK — KANSAS, INC.
IGNITE RESTAURANTS — NEW JERSEY, INC.
JOE’S CRAB SHACK — REDONDO BEACH, INC.
JOE’S CRAB SHACK—SAN DIEGO, INC.
BHTT ENTERTAINMENT, INC.
JOE’S CRAB SHACK — MARYLAND, INC.
JOE’S CRAB SHACK — HUNT VALLEY MD, INC.
JOE’S CRAB SHACK — ANNE ARUNDEL MD, INC.

 

JOE’S CRAB SHACK — ABINGDON MD, INC.
BRICK HOUSE DEVELOPMENT, LLC
MAC MANAGEMENT BLOCKER LLC
MAC PARENT LLC
MAC HOLDING LLC
MAC ACQUISITION LLC
MAC ACQUISITION OF NEW JERSEY LLC
MAC ACQUISITION OF KANSAS LLC
MAC ACQUISITION OF ANNE ARUNDEL COUNTY LLC
MAC ACQUISITION OF HOWARD COUNTY LLC
MAC ACQUISITION OF FREDERICK COUNTY LLC

 

 

 

 

 

By:

/s/ Edward W. Engel

 

By:

/s/ Edward W. Engel

 

Edward W. Engel

 

 

Edward W. Engel

 

Vice President and Secretary

 

 

Vice President and Secretary

 

Signature Page 1of 2 to

Guarantor Acknowledgment and Agreement

 

--------------------------------------------------------------------------------


 

MAC ACQUISITION OF MONTGOMERY COUNTY LLC

 

JCS MONMOUTH MALL — NJ, LLC

MAC ACQUISITION OF BALTIMORE COUNTY LLC

 

By:

Crab Addison, Inc., its Manager

MAC ACQUISITION IP LLC

 

 

By:

/s/ Edward W. Engel

JCS DEVELOPMENT, LLC

 

 

 

Edward W. Engel

RMG DEVELOPMENT, LLC

 

 

 

Vice President and Secretary

 

By:

/s/ Edward W. Engel

 

 

Edward W. Engel

 

 

Vice President and Secretary

 

 

Signature Page 2of 2 to

Guarantor Acknowledgment and Agreement

 

--------------------------------------------------------------------------------